Citation Nr: 0614724	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-35 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an increased evaluation for the residuals 
of shrapnel fragment wound (SFW) to the right hand with 
fracture of the middle finger, favorable ankylosis of five 
digits, and damage to muscle group VII, currently 50 percent 
disabling.

3.  Entitlement to an increased evaluation for the residuals 
of SFW to the left arm with damage to muscle groups I and V, 
currently 10 percent disabling.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently 10 percent disabling.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to November 
1969.  Service personnel records reflect that the veteran was 
awarded the Combat Action ribbon and the Purple Heart Medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in March 2003 and 
February 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO).

Throughout the course of this appeal, the veteran has 
submitted claims, including entitlement to special monthly 
compensation for the loss of use of his left hand; service 
connection for carpal tunnel syndrome (CTS) of the right 
hand, as secondary to his service-connected SFW in the right 
and left hands and arms; a right shoulder disability, as 
secondary to the service-connected SFW in the right and left 
hands and arms; and an increased evaluation for the service-
connected residuals of SFW in the right leg with fractured 
tibia and damage to muscle group XI and XII; and increased 
evaluations for the service-connected residuals of SFW to the 
right and left thighs.  In addition, the veteran has 
requested entitlement to vocational rehabilitation.

The record does not show that these claims have been 
adjudicated.  They are referred to the RO for appropriate 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to TDIU.  However, the record 
reflects that the veteran manifests service-connected 
residuals of SFW affecting both upper and lower extremities.  
In addition, the veteran is also service connected for PTSD.  
Medical evidence shows a continued worsening of these 
conditions including, but not limited to, findings of atrophy 
in the scars of the left arm, neurological manifestations, 
decreased strength with restrictions on ability to lift, and 
findings of additional psychiatric pathology which, according 
to the VA examiner, cannot be dissociated from the service-
connected PTSD.  Various examinations have been accorded the 
veteran, but the RO did not obtain an opinion as to the 
veteran's employability.  Given the disabilities manifested 
in this case, the Board finds that an opinion as to the 
veteran's employability is necessary before a decision can be 
made in this claim.  See 38 C.F.R. § 3.159(c)(4) (2005).  

In addition, the veteran has filed a claim for disability 
benefits from Social Security Administration (SSA).  In 
January 2004 he testified that he had retained attorney 
representation and would be pursuing his claim for benefits.  
The RO determined that the veteran had been denied in June 
2004, but did not obtain any of the records associated with 
his case.  Moreover, it is possible and perhaps probable, 
given that he retained attorney representation, that the 
veteran appealed the denial.  These records must be obtained.  
See 38 C.F.R. § 3.159(c)(2).

The veteran further stated that he was referred for treatment 
by his civilian employer.  He testified that his supervisor 
and some co-workers were familiar with his disability and, 
while it was not officially acknowledged by the firm, the 
company made accommodations for him, including allowing his 
transfer to a less intense and populated territory.  The 
Board finds it may be useful to request any and all medical 
examinations and treatment records the veteran's former 
employer may have.  

The record reflects that the veteran applied for and received 
vocational rehabilitation in 1990, and that he recently again 
requested vocational rehabilitation.  The Board finds that 
any and all records of VA vocational rehabilitation should be 
obtained.

Finally, with respect to the remaining claims, the veteran's 
representative submitted an August 2004 statement in lieu of 
VA Form 646 which the Board accepts a notice of disagreement 
to the claims denied in the February 2004 rating decision.  
In argument in support of the veteran's claim for TDIU, the 
representative discussed medical evidence showing treatment 
for service connected upper and lower extremities 
disabilities including muscle weakness, pain, and nerve 
damage to the arms, handles, legs, and feet resulting from 
the service connected SFWs.  In particular, the 
representative noted that the September 2003 VA examination 
diagnosed progressive residual loss of motion in the right 
and left hand with Dupuytren's contracture and accompanied by 
radiating pain in both extremities.  The examiner observed 
that the veteran manifested loss of dexterity such that he 
was unable to get his watch back on and required the 
examiner's assistance.  Moreover, the representative pointed 
out that VA examination for PTSD, conducted in October 2003, 
reflected a reduced Global Assessment of Functioning (GAF) 
measurement than previously represented in the medical 
evidence.

As the May 2006 Appellant's Brief points out, a claim for 
TDIU is, in essence, a claim for an increased rating.  See 
Norris v. West, 12 Vet. App. 413, 420 (1999).  

The RO has not had an opportunity to issue a statement of the 
case (SOC) addressing the issues of service connection for 
depression; and of increased evaluations for residuals of SFW 
to the right hand with fracture of the middle finger, 
favorable ankylosis of five digits, and damage to muscle 
group VII; residuals of SFW to the left arm with damage to 
muscle groups I and V; and PTSD.  Since a notice of 
disagreement has been submitted with respect to these issues, 
an SOC should be issued.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

A final determination as to the veteran's entitlement to TDIU 
must await the resolution of these pending claims.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that copies of treatment 
records have been obtained from all 
identified health care providers.  In 
particular, obtain copies of any and all 
records of treatment accorded the veteran 
at the VA Medical Center in Boise, Idaho, 
that are not already of record.

2.  Obtain the veteran's vocational 
rehabilitation file and associate it with 
the claims folder.

3.  Determine whether SSA has found the 
veteran eligible for disability benefits.  
Regardless of the determination, obtain a 
copy of the decision and any and all 
supporting documents.

4.  Obtain copies of any and all records 
of treatment and/or examination accorded 
the veteran through his former employer.  
Obtain release of private medical 
information from the veteran as 
appropriate.

5.  Make arrangements for the veteran to 
be afforded examination(s) to determine 
the nature and extent of his service-
connected disabilities.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should summarize the medical 
history; and describe any current 
symptoms and manifestations attributed to 
the service-connected disabilities.  The 
examiner(s) is(are) requested to provide 
an opinion as to the veteran's 
employability.  If the veteran is found 
to be unemployable, the examiner(s) 
is(are) requested to provide an opinion 
as to whether such unemployability is due 
in whole or in part to his service-
connected disabilities, as opposed to any 
non-service connected disabilities.

6.  Issue an SOC regarding the issues of 
service connection for depression; and of 
increased evaluations for residuals of 
SFW to the right hand with fracture of 
the middle finger, favorable ankylosis of 
five digits, and damage to muscle group 
VII; residuals of SFW to the left arm 
with damage to muscle groups I and V; and 
PTSD.  The RO is reminded to consider the 
holdings of Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), and VAOPGPREC 23-97 
(July 1, 1997; revised July 24, 1997) and 
Mittleider v. West, 11 Vet. App. 181 
(1998) in its adjudication of these 
claims, as well as the applicability of 
38 C.F.R. § 3.321.  The veteran should be 
apprised of his right to submit a 
substantive appeal as to these issues and 
to have his claim reviewed by the Board.

7.  After any and all additional 
development required for the adjudication 
of the veteran's claim, re-adjudicate his 
claim for entitlement to TDIU.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to appear for scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





